Title: To Thomas Jefferson from Thomas Ritchie, 29 October 1823
From: Ritchie, Thomas
To: Jefferson, Thomas


Sir
Richmond,
Oct. 29, 1823.
The last Legislature passed a law, directing certain officers of the Government to lay upon their table on the first day of their Session the Annual Reports of such offices. Among these, were the Reports of the University.The declared object of the Law, as expressed in its Preamble, was to expedite the Proceedings of the Legislature.—As it would contribute very little to the dispatch of the business, to have the Reports, without a corresponding acceleration in the printing of them, I have applied to the Treasurer of the Commonwealth, and the 1st & 2nd Auditors, to furnish me with a Copy of their Reports, that I may put them to press in Novr and have them laid before the Legislature on the 2nd day of the Session, or as soon thereafter as possible. They have promised all the assistance in their power—upon my pledging on my part that no copy shall be taken from my printing office, and that the MS: shall be injured as little as possible.May I take the liberty, Sir, of asking the same favor of you, in relation to the University Report?—I leave to yourself, Sir, to designate the conditions, and regulate the necessary details?—I am, Sir, with the highest Respect,Yours,Thomas Ritchie.